NELSON, Circuit Justice.
The libel contains no averment whatever of the seizure of the vessel for a violation of the revenue laws, the proctor for the libellants relying altogether upon the seizure by the marshal upon the warrant.
In the case of The Ann, 9 Cranch [13 U. S.) 289, it was held, that if a seizure by a collect- or under the revenue laws be abandoned, and the property be restored before the libel or information is filed and allowed, the ^district court has no jurisdiction of the cause. The court say, that the jurisdiction is given to the court of the district, not where the offence was committed, but where the seizure vras made; and, further, that it follows from this, that before judicial cognizance can attach upon a forfeiture in rem under the statute, there must be a seizure, for, until the seizure, it is impossible to ascertain what is the competent forum to hear and determine the cause, and that it must be a good subsisting seizure at the time when the libel or information is filed. See, also, The Abby [Case No. 14); The Merino, 9 Wheat. [22 U. S.) 391; Ben. Adm. p. 171, § 303, and cases there cited; rule 22 in admiralty of supreme court.
'The seizure being a jurisdictional fact, necessary . to give to the court below cognizance of the cause, and no such fact having been averred, it is well settled that advantage may be taken of the defect at any stage of the proceedings. The district court was, therefore, right in dismissing the libel for this reason. , Decree affirmed.